                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

KENDRICK R. MARTIN,                    )
                                       )
         Plaintiff,                    )
                                       )
    v.                                 )                   CV 117-127
                                       )
ANTONIO ROSS, Sergeant over CERT,      )
                                       )
         Defendant.                    )
                                  _________

                                          ORDER
                                          _________

       Before the Court is Plaintiff’s second motion for a full and complete copy of all

documents filed in this case. (Doc. no. 90.) As explained in the Court’s June 28, 2019 Order,

Plaintiff is not entitled to free copies of legal documents. (Doc. no. 81); Wanninger v.

Davenport, 697 F.2d 992, 994 (11th Cir. 1983) (“A prisoner’s right of access to the court

does not include the right of free unlimited access to a photocopying machine . . . .”); see

also Jackson v. Florida Dep’t of Fin. Servs., 479 F. App’x 289, 292-93 (11th Cir. 2012)

(“This Court has never held that a prisoner’s right of access to the courts entitles a prisoner-

plaintiff, even one proceeding in forma pauperis, to free copies of court documents,

including his own pleadings.”). Thus, the Court DENIES Plaintiff’s motion.

       SO ORDERED this 13th day of September, 2019, at Augusta, Georgia.
